SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K/A Amendment No. 1 ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended Commission File Number December 31, 2007 000-51129 JAMES RIVER COAL COMPANY (Exact name of registrant as specified in its charter) Virginia 54-1602012 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 901 E. Byrd Street, Suite 1600 Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 780-3000 Securities registered pursuant to Section 12(b) of the Act: Common Stock, par value $0.01 per share Series A Participating Cumulative Preferred Stock Purchase Rights Name of each exchange on which registered: The Nasdaq Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by a check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNoý Indicate by a check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YesoNoý Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesýNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. ý Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerý Non-accelerated filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoý The aggregate market value of the common stock held by non-affiliates of the registrant, based upon the closing sale price of Common Stock, par value $0.01 per share, on June30, 2007 as reported on the Nasdaq Global Market, was approximately $188,481,219 (affiliates being, for these purposes only, directors, executive officers and holders of more than 10% of the registrant’s Common Stock). Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesýNoo The number of shares of the registrant’s Common Stock, par value $.01 per share, outstanding as ofApril 15,2008 was 25,324,897. EXPLANATORY NOTE This Amendment No.1 to the Registrant’s 2007 Annual Report on Form10-K is solely for the purpose of including the information called for by Part III, Items 10, 11, 12, 13 and 14. The Part III information was initially omitted from the Registrant’s original 2007 Form10-K filing (the “Original
